ORDER
This matter having been duly presented on the motion of the Office of Attorney Ethics to restore to active status BRADLEY J. WEIL of WAYNE, who was admitted to the bar of this State in 1987, and who was transferred to disability inactive status pursuant to Rule 1:20-12 by Order of the Court filed November 12, 2013;
And the Office of Attorney Ethics and respondent, BRADLEY J. WEIL, through counsel, having agreed that BRADLEY J. WEIL has the capacity to engage in the practice of law and to assist counsel in the defense of pending ethics charges, and that he should be restored to active status pursuant to Rule 1:20 — 12(f);
And good cause appearing;
It is ORDERED that the motion is granted and BRADLEY J. WEIL is hereby restored to active status, effective immediately.